UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SHIRLEY R. HICKS,                               DOCKET NUMBER
                    Appellant,                       AT-1221-15-0217-W-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: September 25, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Shirley R. Hicks, Burksville, Alabama, pro se.

           Bryan Adams, Maxwell Air Force Base, Alabama, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her individual right of action (IRA) appeal for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed.     See Title 5 of the Code of Federal Regulations, section 1201.115
     (5 C.F.R. § 1201.115).      After fully considering the filings in this appeal, we
     conclude that the petitioner has not established any basis under section 1201.115
     for granting the petition for review. Therefore, we DENY the petition for review
     and   AFFIRM      the   initial   decision,   which   is   now    the   Board’s   final
     decision. 5 C.F.R. § 1201.113(b).

                                        BACKGROUND
¶2         On August 11, 1989, the agency removed the appellant from her Secretary
     position.   Initial Appeal File (IAF), Tab 6 at 15.        She filed an appeal of her
     removal to the Board, which mitigated the removal to a 60-day suspension. Id.
     at 13, 15. She filed a petition for enforcement of the Board’s decision, and the
     Board ultimately found the agency in compliance. Hill v. Department of the Air
     Force, 49 M.S.P.R. 271, 275 (1991). 2 On July 13, 1990, the agency effected a
     new removal action. See Hill v. Merit Systems Protection Board, 991 F.2d 808,
     No. 92-3509, 1993 WL 45708, *1 (Fed. Cir. March 1, 1993). She appealed her
     removal, and a Board administrative judge affirmed the action. Id. She filed a
     petition for review, which the Board dismissed as untimely filed.              Hill v.
     Department of the Air Force, 54 M.S.P.R. 254, 256 (1992), aff’d, 991 F.2d 808
     (Fed. Cir. 1993) (Table).
¶3         More than 20 years later, in July 2014, the appellant contacted the Office of
     Special Counsel (OSC). IAF, Tab 6 at 3. In two letters dated August 27, 2014,

     2
      Based on our review of the record, it appears that at some point in time the appellant
     changed her last name from “Hill” to “Hicks.”
                                                                                       3

     OSC informed her that it had closed its investigation into her allegations and that
     she could seek corrective action from the Board under 5 U.S.C. §§ 1214(a)(3) and
     1221 for potential violations of 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D). Id.
     at 4, 12. On October 18, 2014, she filed a request for corrective action with the
     Office of the Clerk of the Board (Clerk’s Office) and submitted several
     attachments, including the close-out letter from OSC. Id. at 6-12. In a letter
     dated November 10, 2014, she reiterated her request to the Clerk’s Office and
     submitted the OSC letter describing her potential right to seek corrective action
     from the Board.      IAF, Tab 1 at 2-6.       The Clerk’s Office forwarded her
     correspondence to the Board’s Atlanta Regional Office, which docketed the
     matter as a new IRA appeal. Id. at 1; IAF, Tab 3.
¶4        The administrative judge apprised the appellant of her burden of making a
     nonfrivolous allegation of Board jurisdiction over an IRA appeal. IAF, Tab 4.
     She ordered the appellant to file a statement, supported with evidence, on the
     jurisdictional issue. Id. at 7. The appellant responded to the order by requesting
     a hearing and submitting an unsworn declaration and evidence of the completion
     of OSC’s investigation into her claim of reprisal for filing a Board appeal. IAF,
     Tab 6. She also alleged that agency officials retaliated against her after the Board
     mitigated her 1989 removal to a 60-day suspension because they wanted to
     remove her or force her to quit. Id. at 6. The agency filed a motion to dismiss
     the appeal on the basis of res judicata, IAF, Tab 7, to which the appellant
     responded in opposition, IAF, Tab 8.
¶5        Without holding the requested hearing, the administrative judge issued an
     initial decision dismissing the IRA appeal for lack of jurisdiction. IAF, Tab 10,
     Initial Decision (ID) at 1, 5. Specifically, she found that the appellant failed to
     nonfrivolously allege that she made a protected disclosure under 5 U.S.C.
     § 2302(b)(8). ID at 4. She also found that, when the appellant was removed in
     1990, the Whistleblower Protection Act did not authorize an individual to seek
     corrective action from the Board in an IRA appeal based on reprisal for protected
                                                                                           4

     activity under 5 U.S.C. § 2302(b)(9). ID at 5. Finally, she found that, although
     the appeal was dismissed on other grounds, the appeal also was barred by the
     doctrine of res judicata. ID at 3 n.2.
¶6         The appellant has filed a petition for review in which she argues the merits
     of her 1990 removal and alleges that the administrative judge who adjudicated the
     appeal of her removal made several errors.         Petition for Review (PFR) File,
     Tab 1. The agency has not filed a response.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶7         An IRA appeal is authorized by statute only in certain reprisal cases as
     designated in 5 U.S.C. § 1221(a).          Miller v. Federal Deposit Insurance
     Corporation, 122 M.S.P.R. 3, ¶ 2 (2014), aff’d, No. 2015-3054, 2015 WL
4681015 (Fed. Cir. Aug. 6, 2015).        At the time of the appellant’s removal in
     1990, an eligible individual’s entitlement to seek corrective action from the Board
     in an IRA appeal was limited to covered personnel actions taken or proposed to
     be taken as a result of a prohibited personnel practice described in 5 U.S.C.
     § 2302(b)(8), i.e., retaliation for whistleblowing.      See id.   The administrative
     judge found that the appellant’s allegations of reprisal for filing a Board appeal
     are not allegations of a prohibited personnel practice under 5 U.S.C. § 2302(b)(8),
     and thus the Board would lack jurisdiction over the appellant’s claim in an IRA
     appeal based on the law in effect at the time of her removal. ID at 4-5. We agree
     with the administrative judge’s analysis. 3 See, e.g., Ruffin v. Department of the
     Army, 48 M.S.P.R. 74, 78 (1991).
¶8         Effective December 27, 2012, the Whistleblower Protection Enhancement
     Act of 2012 (WPEA), Pub. L. No. 112-199, 126 Stat. 1465, extended the IRA
     appeal right in section 1221(a) to include not only prohibited personnel practices


     3
       We also agree with the administrative judge’s finding that the appellant exhausted her
     administrative remedies before OSC as required under 5 U.S.C. § 1214(a)(3). See ID
     at 4.
                                                                                            5

     described in 5 U.S.C. § 2302(b)(8), but also prohibited personnel practices
     described    in    5 U.S.C.    § 2302(b)(9)(A)(i),     (B),    (C),   and    (D),    see
     Miller, 122 M.S.P.R. 3, ¶ 2. The Board has held, however, that this expanded
     IRA appeal right pertaining to prohibited personnel practices described
     in 5 U.S.C. § 2302(b)(9)(A)(i), (B), and (C), does not apply retroactively to
     events that occurred before the effective date of the WPEA. Miller, 122 M.S.P.R.
     3, ¶ 15; Colbert v. Department of Veterans Affairs, 121 M.S.P.R. 677, ¶ 7 (2014);
     Hooker v. Department of Veterans Affairs, 120 M.S.P.R. 629, ¶¶ 9-15 (2014). 4
     Accordingly, the administrative judge correctly concluded that, even if the
     appellant’s retaliation claim was covered under one of the pertinent subsections
     of section 2302(b)(9), the WPEA did not afford her an IRA appeal right based on
     retaliation that occurred more than 2 decades before the effective date of the
     WPEA. We therefore find that the appellant has failed to make a nonfrivolous
     allegation that the Board has jurisdiction over her claim of reprisal for filing a
     Board appeal.
¶9         In her petition for review, the appellant addresses the merits of her removal
     in 1990 and argues that the administrative judge who adjudicated the removal
     appeal erred in various ways. PFR File, Tab 1. Because these arguments are not
     dispositive to the relevant jurisdictional issue, we decline to discuss them further.
     For these reasons, we affirm the administrative judge’s dismissal of the IRA
     appeal for lack of jurisdiction. 5




     4
      The appellant has not claimed reprisal for refusing to obey an order that would require
     her to violate a law as described in 5 U.S.C. § 2302(b)(9)(D).
     5
       We also agree with the administrative judge’s finding that the appeal alternatively is
     barred by the doctrine of res judicata. ID at 3 n.2. We find that res judicata applies to
     this case because the appellant had the opportunity to raise her claim of reprisal for
     protected activity during her prior removal appeal in 1990 under 5 U.S.C.
     § 7701(c)(2)(B). See, e.g., Sabersky v. Department of Justice, 91 M.S.P.R. 210, ¶¶ 7-8
     (2002), aff’d, 61 F. App’x 676 (Fed. Cir. 2003).
                                                                                      6

                   NOTICE TO THE APPELLANT REGARDING
                      YOUR FURTHER REVIEW RIGHTS
        You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit.
        The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims    of   prohibited   personnel     practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,     http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
                                                                                7

Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective          websites,       which         can         be         accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for your appeal to
the United States Court of Appeals for the Federal Circuit, you may visit our
website at http://www.mspb.gov/probono for information regarding pro bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.     The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.